                                                                  1
                                                                  2
                                                                  3
                                                                  4
                                                                  5
                                                                  6
                                                                  7
                                                                  8
                                                                  9                                UNITED STATES DISTRICT COURT
                                                                 10                                         DISTRICT OF NEVADA
402 North Division Street, P.O. Box 646, Carson City, NV 89702




                                                                 11
                                                                 12   UNITED STATES OF AMERICA,                              3:73-CV-00125-MMD-WGC
       Telephone: (775) 687-0202 Fax: (775) 882-7918
         E-Mail Address: law@allisonmackenzie.com




                                                                 13                 Plaintiff,                               In Equity No. C-125
                ALLISON MacKENZIE, LTD.




                                                                 14   WALKER RIVER PAIUTE TRIBE,                             ORDER REQUIRING NOTICE OF
                                                                                                                             FILING OF REPORT AND PETITION
                                                                 15                 Plaintiff-Intervenor,                    FOR APPROVAL OF BUDGET,
                                                                                                                             APPROVAL OF RATE OF ASSESSMENT
                                                                 16                                                          AND SPECIAL ASSESSMENT
                                                                             vs.                                             FOR THE YEAR JULY 1, 2019
                                                                 17                                                          THROUGH JUNE 30, 2020, AND FOR
                                                                      WALKER RIVER IRRIGATION DISTRICT,                      APPROVAL OF THE AUDIT REPORT
                                                                 18   a corporation, et al.,                                 FOR THE YEAR ENDED JUNE 30, 2018
                                                                 19               Defendants.
                                                                      _______________________________________/
                                                                 20
                                                                 21                 GOOD CAUSE APPEARING, upon the Petition of the UNITED STATES BOARD
                                                                 22   OF WATER COMMISSIONERS, and JOANNE SARKISIAN, CHIEF DEPUTY WATER
                                                                 23   COMMISSIONER/WATER MASTER;
                                                                 24                 IT IS HEREBY ORDERED that a hearing on the Report and Petition for Approval of
                                                                 25   Budget, Approval of Rate of Assessment and Special Assessment for the Year July 1, 2019 through
                                                                 26   June 30, 2020, and for Approval of the Audit Report for the Year Ended June 30, 2018, filed on the
                                                                 27   19th day of April, 2019, is set before this Court on Monday, June 3, 2019, at the hour of 11:00
                                                                 28




                                                                                                                       -1-
                                                                  1   a.m. Notice shall be given by posting and publication. Notice of the filing and the hearing shall be
                                                                  2   posted at the following locations:
                                                                  3                     Commissioner’s Office, 410 North Main Street, Yerington, Nevada;
                                                                                        Lyon County Courthouse, Main Street, Yerington, Nevada;
                                                                  4                     Post Office Bulletin Board, Main Street, Yerington, Nevada;
                                                                                        U.S. Post Office Bulletin Board, Smith, Nevada;
                                                                  5                     U.S. Post Office Bulletin Board, Wellington, Nevada;
                                                                                        U.S. Post Office Bulletin Board, Coleville, California;
                                                                  6                     U.S. Post Office Bulletin Board, Schurz, Nevada; and
                                                                                        U.S. Post Office Bulletin Board, Bridgeport, California.
                                                                  7
                                                                  8                     Notice shall also be given by publication once a week for two successive weeks in the
                                                                  9   Mason Valley News, Yerington, Nevada; Mammoth Times, Mammoth Lakes, California; and in the
                                                                 10   Record Courier, Gardnerville, Nevada. Notice of the filing and the hearing shall be submitted to this
402 North Division Street, P.O. Box 646, Carson City, NV 89702




                                                                 11   Court for approval prior to posting and publication.
                                                                 12                     All persons may appear at the time and place aforesaid to show cause, if any they
       Telephone: (775) 687-0202 Fax: (775) 882-7918
         E-Mail Address: law@allisonmackenzie.com




                                                                 13   have, why the prayer of the Petition should not be granted.
                                                                                                   22nd day of April
                ALLISON MacKENZIE, LTD.




                                                                 14                     DATED this_____                                    , 2019.
                                                                 15
                                                                 16
                                                                 17                                                  UNITED STATES DISTRICT JUDGE
                                                                 18   4850-7074-6253, v. 1


                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28




                                                                                                                         -2-
